Citation Nr: 0721911	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from May 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, determined that new and 
material evidence was not received sufficient to reopen a 
previously denied claim for entitlement to service connection 
for schizophrenia. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for schizophrenia, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for schizophrenia, based on de novo 
review, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision in December 1990, the Board 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, claimed as 
schizophrenia.

2.  In a June 2003 communication, the veteran requested that 
his schizophrenia disability claim be reopened. 

3.  Evidence received since the December 1990 decision 
relates to an unestablished fact (a diagnosis of 
schizophrenia, and evidence bringing the first findings of 
schizophrenia closer to the date of separation from service) 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim of service connection 
for schizophrenia.  

CONCLUSIONS OF LAW

1.  The December 1990 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, an adjudication of this claim 
under the VCAA is not warranted.

Analysis

In a December 1990 Board decision, the veteran's claim of 
entitlement to service connection for schizophrenia was 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month; 
however, the veteran did not file a notice of appeal to 
initiate an appeal from the December 1990 decision.  The 
December 1990 Board decision therefore became final.  
38 U.S.C.A. § 7104(b).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

In June 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for schizophrenia.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the December 1990 Board 
decision included service medical records, and private 
medical records showing multiple psychiatric issues, 
including a history of schizophrenia, but no actual diagnosis 
of schizophrenia.  The Board denied the claim, apparently on 
the basis that the only diagnosed psychiatric disability 
shown was a personality disorder which is congenital in 
nature and is therefore is not considered a disability for VA 
compensation purposes.  

Evidence received since the December 1990 Board decision 
includes additional private medical records showing a 
diagnosis of schizophrenia and extensive treatment for 
psychiatric problems.  All of this evidence is new as it was 
not of record at the time of the December 1990 Board 
decision.  Additionally, the evidence of an actual diagnosis 
of schizophrenia is new and is material as a diagnosis of a 
psychiatric disability (other than a congenital personality 
disorder) was not of record at the time of the December 1990 
Board decision.  

As such, the Board finds that the veteran has provided new 
evidence that raises a reasonable possibility of 
substantiating his claim of entitlement to service connection 
for schizophrenia.  The evidence received since the December 
1990 Board decision is new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides a basis to reopen the 
veteran's claim of entitlement to service connection for a 
schizophrenia.

As new and material evidence has been received, the claim of 
entitlement to service connection for schizophrenia may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for schizophrenia is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.


REMAND

As noted above, the new medical evidence contains a diagnosis 
of schizophrenia.  Of specific interest are records of 
hospitalization in December 1982 that refer to a diagnosis of 
schizophrenia and indicate that the veteran had been 
diagnosed with schizophrenia back in August 1973 - near in 
time to when he was discharged from active duty service based 
on a finding of "inadequate personality."  Similarly 
interesting are records of hospitalization in January 1975 
that note a history of schizophrenia from October 1974.

The Board finds that a VA examination is warranted in this 
instance to obtain a medical opinion as to the likelihood 
that the veteran's current psychiatric disability is related 
to his active duty service.  See Generally 38 C.F.R. § 3.159.  
Specifically, the Board seeks an opinion as to whether 
schizophrenia had its inception during service, or was shown 
within the first post-service year, or was aggravated by 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric or 
psychological examination.  All 
appropriate tests should be conducted and 
the findings clearly recorded.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination, with 
particular emphasis paid to the 
hospitalization records dated in 1975 and 
1982.  The examiner should diagnose all 
current psychiatric disabilities.  For 
each such disability found on examination, 
the examiner should determine if it is at 
least as likely as not (a degree of 
probability of 50 percent or higher) that 
any current psychiatric disability is 
etiologically related to the veteran's 
active duty service. Specifically, the 
Board seeks an opinion as to whether 
schizophrenia likely had its inception 
during service, or was shown within the 
first post-service year, or was aggravated 
by service. 

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


